DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/25/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 03/25/2021. As directed by the amendment: Claim 1 has been amended, claims 2 and 31-48 have been cancelled, and claim 49 have been added. Thus, claims 1, 3-30, and 49 are presently pending in the application.

Response to Arguments
Applicant’s amendments with respect to claim 1 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Dunne (US 20150320936).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-11, 13-16, 21-28, 30, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (WO 2013/190941); in view of Browne (US 2010/0298830), Dunne (US 20150320936), and Davies (US 2013/0226080).
Regarding Claim1, Kaisha discloses an intraosseous injector (syringe (10); Fig.1) useful for injecting a fluid into a patient's bone marrow, the injector comprising: a houusing (grip portion (1) and first cover (7); Fig.1); a container (space (S); Fig.1) located within the housing (Fig.2); a hollow needle (double-ended needle (4); Fig.1) having proximal and distal ends (the cannula (74) has proximal and distal ends as seen in Fig.1), the needle (4) slidable axially relative to the housing (the needle (4) moves axially relative to the housing (1 and 7) as  and having a proximal end projecting from a proximal end of the housing (Fig.1); a valve (Detail A; see below) comprising a septum (sealing body (23)) configured to be penetrated by motion of the hollow needle (4) (the probe tip on the proximal end side of the double-headed needle 4 penetrates the sealing body 23 and reaches the space S; page 9, parag. (5), lines 3-4) in the first direction to establish fluid communication between an interior of the container and a bore of the hollow needle (Fig.9).
Kaisha does not appear to disclose a release mechanism comprising a bone probe and a release member movable between a first and a second configuration in blocking and unblocking the axial movement of the needle and that the bone probe needle is coupled to the release member to displace the release member to move freely from the first to the second configuration. Also, Kaisha does not disclose that the septum requires less force to be penetrated compared to the force required to penetrate bone marrow and that the container is pressurized such that the fluid in the container is urged to flow through the hollow needle into the patient's bone marrow once the fluid communication between the interior of the container and the bore of the hollow needle is established when the septum is penetrated by the hollow needle.
Browne teaches it was known in the art to have a release mechanism (431; Figs.21A and B) comprising a bone probe (422; Fig.21B) and a release ring (436) that is movable between a first configuration (the release ring (436) not being inserted into gap (439) when the handle (412) and the carrier assembly (430) are still connected, so the needle is not being moved) into a second configuration (the release ring (436) is compressed and inserted into gap (439) which disengages handle (412) and sleeve (432) from carriage assembly (430)). The bone probe (422) is attached to a sliding carrier (442) that comprises of a sliding block (440) that is filled in gap (439) of the release ring (436); the release ring (436) moves freely when the sliding block (440) 
Dunne teaches it was known in the art to have a pressurized barrel (11; Fig.1) such that the contents (15) are urged out of the needle (25) once the needle (25) pierces septum (14) (In use, the shuttle 26 is held against the patient's skin after inserting the hypodermic needle 25 into the patient. The shuttle slides within the valve housing and the hollow needle 25 a is forced through the septum 14. This action results in establishment of fluid communication between the cartridge chamber and the hypodermic needle 25. Because the liquid contents 15 of the chamber are pressurised, the liquid flows into the patient via the needles 25 a and 25; parag. [0089], lines 7-15) (Means for establishing fluid communication between the chamber and the hypodermic needle is also provided, such that the pressurised liquid medicament is automatically delivered through the hypodermic needle when communication has been established; parag. [0028], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne, Davies, and Dunne to have a release mechanism and a greater force to penetrate the bone instead of the septum in order to have a controlled release of the needle and the bone probe needle and to penetrate the septum easily to release the drug and to have a pressurized container 

    PNG
    media_image1.png
    221
    219
    media_image1.png
    Greyscale






Regarding Claim 3, Kaisha as modified discloses an intraosseous injector according to claim 1 and further discloses wherein the distal end of the needle 25is sharp and configured to penetrate the septum upon axial motion of the needle relative to the housing in the first direction (Fig.8). 
Regarding Claim 4, Kaisha as modified discloses an intraosseous injector according to claims 1, and further discloses wherein the housing (1 and 7) comprises a hand grip (1).  
Regarding Claim 5, Kaisha as modified discloses an intraosseous injector according to claims 1, and further discloses comprising a tubular needle housing (first cover (7); Fig.1) slidably mounted in the housing (the first cover (7) slides into the grip portion (1) as seen in Figs.8-10).
Kaisha does not appear to disclose that the tubular needle housing is being biased to project from the proximal end of the housing and that the needle extends through a bore of the needle housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne to have a spring and bore in order to secure the needle.
Regarding Claim 6, Kaisha as modified discloses an intraosseous injector according to claim 5 and further discloses comprising a foot (second cover (8); Fig.1) on a proximal end 5of the needle housing (the second cover (8) is connected to the end of the first cover (7) as seen in Fig.1).  
Regarding Claim 7, Kaisha as modified discloses all of the limitations claim 6 above.
Kaisha does not appear to disclose the indicia on the foot to align the foot with the target area.
Browne teaches it was known in the art to have indicia (base 157 may have an open-sided recess 175 (shown in FIG. 3J) or an aperture to be aligned over an anatomical landmark and/or one or more arrows or other marked indicia arranged to indicate a desired alignment of base 157 with one or more anatomical landmarks; parag. [0322], lines 5-7; base 414 may comprise guide features that assist a user in aligning stylet 420 with a desired infusion site, for example as described in the previous embodiments described above.; parag. [0385], lines 3-5) located on the base (414). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne to have an indicia in order to align the injector with the target area.

Kaisha does not appear to disclose that the indicia comprises a notch at the edge of the foot.
Browne teaches it was known in the art to have a notch (Detail B; see below) at the edge of the base (414).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne to have a notch on an indicia in order to align the injector with the target area.

    PNG
    media_image2.png
    187
    248
    media_image2.png
    Greyscale






Regarding Claim 9, Kaisha as modified discloses an intraosseous injector according to claims 1 and further discloses wherein: a. the container (space (S); Fig.1) is slidably movable relative to the housing in a second 15direction opposite to the first direction (the space (S) is movable within the housing (1 and 7) in two directions as seen in Figs. 8-11), b. the injector comprises a spring biasing (oil spring (99); Fig.1) the container to move in the second direction (Fig.11), c. the injector (10) comprises a blocking member (claw portions (717a; Fig.1) movable between a blocking position in which the container is held against moving in the second 20direction relative to the housing and a released position wherein the blocking member permits the container to move in the second direction (The claw portions 717a are , and d. motion of the needle in the first direction directly or indirectly moves the blocking member from the blocking position to the released position, 25thereby allowing the container to move in the second direction toward the needle (when the user pushes the handle, the needle (4) moves and the claw portions (717a) gets deformed moving the first cover (7) towards the second cover (8); Figs.1-10).
Regarding Claim 10, Kaisha as modified discloses all of the limitations claim 1 above.
Kaisha does not appear to disclose that the needle is attached to carriage that is slidably mounted in a bore of the housing and that the injector comprises a one-way ratchet mechanism that permit the carriage to move into the bore.
Browne teaches it was known in the art to have a stylet (420) connected to the carriage assembly (430) that slides (Fig.29) and attaches to the bore of the sleeve (432) and the injector comprises a one way ratchet mechanism that permits the carriage assembly (430) to move into the bore of the sleeve (342) (For example one or hooks, locking rings, stops or the like may be arranged to permit carrier assembly 430 to move into sleeve 432 and to hold carrier assembly 430 from being subsequently moved outwardly in sleeve 432; parag. [0397], lines 10-12; the one-way mechanism may, for example, comprise a ratchet mechanism; parag. [0397], line 5).

Regarding Claim 11, Kaisha as modified discloses an intraosseous injector according to claim 1, and Dunne further discloses comprising a pressurization mechanism operable to pressurize the fluid within the container (In use, the shuttle 26 is held against the patient's skin after inserting the hypodermic needle 25 into the patient. The shuttle slides within the valve housing and the hollow needle 25 a is forced through the septum 14. This action results in establishment of fluid communication between the cartridge chamber and the hypodermic needle 25. Because the liquid contents 15 of the chamber are pressurised, the liquid flows into the patient via the needles 25 a and 25; parag. [0089], lines 7-15) (Means for establishing fluid communication between the chamber and the hypodermic needle is also provided, such that the pressurised liquid medicament is automatically delivered through the hypodermic needle when communication has been established; parag. [0028], last sentence).
Regarding Claim 13, Kaisha as modified discloses an intraosseous injector according to claim 11 and Dunne further discloses wherein the pressurization mechanism comprises a plunger (piston (12)) and a spring (helical spring (21)) arranged drive the plunger to pressurize the fluid in the container (parag. [0087]).
Regarding Claim 14, Kaisha as modified discloses an intraosseous injector according to claim 13 and Dunne further discloses wherein the plunger (12) forms one wall of the container (Fig.2).
Regarding Claim 15, Kaisha as modified discloses all of the limitations claim 14 above.

Browne teaches it was known in the art to have a locking pin assembly (425; Fig.19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne to have a stop in order to prevent the fluid from being dispensed through the needle plunger from moving until the user removes the stop.
Regarding Claim 16, Kaisha as modified discloses all of the limitations claim 15 above.
Kaisha does not appear to disclose that the stop is a pin.
Browne teaches it was known in the art to have a locking pin assembly (425) that comprises a locking pin (425A; Fig.19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne to have a have a stop that comprises a pin in order to prevent the fluid from being dispensed through the needle plunger from moving until the user removes the stop.
Regarding Claim 21, Kaisha as modified discloses an intraosseous injector according to claim 1, and further discloses wherein the container contains a fluid comprising a drug (medical solution (100); Fig.1).
Regarding Claim 22, Kaisha as modified discloses an intraosseous injector according to claim 21 and further discloses wherein the drug is selected from 5the group consisting of epinephrine, antidotes, heart medications, and medications to treat one or more of: blood loss, infections, hypotension, organophosphate poisoning, burns, trauma, pain and seizures (The chemical solution 100 is not particularly limited, and examples thereof include protein drugs such as antibodies, peptide drugs such as low molecular weight proteins and hormones, .
Regarding Claim 23, Kaisha as modified discloses all of the limitations claim 1 above.
Kaisha does not appear to disclose that the proximal end of the needle comprises one or more fluid ports extending into the bore of the needle.
Browne teaches it was known in the art to have a stylet (420) with a bone portal (415A) and that the stylet (420) extend into the infusion tube (415B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne to have fluid ports in the needle that extend into the bore of the housing in order to deliver drug to the target area.
Regarding Claim 24, Kaisha as modified discloses an intraosseous injector according to claim 23 and further discloses wherein the proximal end of the needle (4) comprises a solid pointed tip (the tip of the needle (4) is solid because it penetrates the patient’s skin).
Regarding Claim 25, Kaisha as modified discloses all of the limitations claim 1 above.
Kaisha does not appear to disclose that the proximal end of the needle is enlarged in diameter compared to the adjacent part of the proximal end of the needle.
Browne teaches it was known in the art to have a stylet (420) with a larger diameter relative to the end of the stylet as seen in Fig.23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of 
Regarding Claim 26, Kaisha as modified discloses all of the limitations claim 1 above.
Kaisha does not appear to disclose a release member comprising a split ring coupled to a housing and a sliding block coupled to the bone probe and that the sliding block is located in a gap between the split ring and the sliding block is displaced out of the gap by a force applied to the bone probe.
Browne teaches it was known in the art to have a 20release member (431) comprises a release ring (436) coupled to the housing (412 and 432) and a sliding block (440) coupled to the bone probe (422), the sliding block (440) located in a gap (439) between ends of the release ring (436) and displaceable out of the gap by a force applied to the bone probe (parag. [0393]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne to have a release mechanism in order to have a controlled release of the needle and the bone probe needle.
Regarding Claim 27, Kaisha as modified discloses all of the limitations claim 1 above.
Kaisha does not appear to disclose a bone probe comprising a plurality of bone probe needles.
Browne teaches it was known in the art to have a 25\bone probe (422) comprises a plurality of bone probe needles (In some embodiments a plurality of bone probes (for example 2 or 3 bone probes) are provided; parag. [0388], lines 3-4).

Regarding Claim 28, Kaisha as modified discloses all of the limitations claim 27 above.
Kaisha does not appear to disclose that the bone probe is parallel to the needle.
Browne teaches it was known in the art to have a bone probe needles (422) that extend parallel to the stylet (420) (the bone probe (422) is parallel and surround the stylet (420) as seen in Fig.20).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Browne to have a bone probe parallel to the needle in order to access and release the agent into the target area.
Regarding Claim 30, Kaisha as modified discloses all of the limitations claim 27 above.
Kaisha does not appear to disclose that the container comprises a frangible ampule.
Dunne teaches it was known in the art to have a glass injection cartridges (parag. 0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Dunne to have a frangible ampule in order for its wide usage and fabrication.
Regarding Claim 49, Kaisha as modified discloses an intraosseous injector according to claim 1, and further discloses comprising a carrier (needle body holding portion (3)) and a trigger tab (distal end portion (27)) configured to support the container, wherein the trigger tab is operable to hold the container against moving proximally inside the housing (page 3, parag. (10)).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (WO 2013/190941); in view of Browne (US 2010/0298830), Dunne (US 20150320936), Davies (US 2013/0226080), and Hjertman (US 2002/0007142).
Regarding Claim 12, Kaisha as modified discloses all of the limitations claim 11 above.
Kaisha does not appear to disclose that the pressurized mechanism comprises a supply of a pressurized gas.
Hjertman teaches it was known in the art to have a pressurized mechanism (26) with a supply of gas (Claim 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Hjertman to have a pressurized mechanism with a pressurized gas in order to have a controlled fluid release.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (WO 2013/190941); in view of Browne (US 2010/0298830), Dunne (US 20150320936), Davies (US 2013/0226080), and Julian (US 2012/0107783).
Regarding Claim 17, Kaisha as modified discloses all of the limitations claim 16 above.
Kaisha does not appear to disclose a visible indicator that indicates the amount of fluid being dispensed from the container.
Julian teaches it was known in the art to have an indicator (190; Fig.18) that indicate the fluid being injected. 

Regarding Claim 18, Kaisha as modified discloses all of the limitations claim 1 above.
Kaisha does not appear to disclose that the indicator shows a portion of the fluid that has been injected.
Julian teaches it was known in the art to have an indicator (190) that indicates when a fluid from the syringe has been fully or substantially fully ejected (As shown in FIGS. 18-22, the automatic injection device 10' incorporates an indicator 190 to indicate to the user of the device 10 when the dose from the syringe 50 has been fully or substantially fully ejected; parag. [0180], lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Julian to have an indicator in order to know a portion of the amount of fluid being delivered.
Regarding Claim 19, Kaisha as modified discloses all of the limitations claim 18 above.
Kaisha does not appear to disclose that the indicator comprises a window in the housing.
Julian teaches it was known in the art to have a window (130) in the upper housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Julian to have an indicator with a window in order to have a better visualization of the fluid being ejected.
s 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisha (WO 2013/190941); in view of Browne (US 2010/0298830), Dunne (US 20150320936), Davies (US 2013/0226080), Julian (US 2012/0107783), and Guerrero (US 5176645).
Regarding Claim 20, Kaisha as modified discloses all of the limitations claim 19 above.
Kaisha does not appear to disclose a transparent/translucent container.
Guerrero teaches it was known in the art to have a transparent container (claim 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Guerrero to have a transparent container in order to have a better indication of the dose of medication in the container.
Regarding Claim 29, Kaisha as modified discloses all of the limitations claim 1 above.
Kaisha does not appear to disclose that the compartment has a capacity of at least 3ml of the fluid.
Guerrero teaches it was known in the art to have a container that delivers 30 ml, 10 ml, 2 ml, or 200 ml (By exchanging barrels and pistons it can deliver 30 ml, 10 ml, 2 ml or 200 ml all adjustable from 0 ml to maximum; parag. (16), lines 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaisha to incorporate the teachings of Guerrero to have a container that can be filled to 3 ml in order to deliver fluid in an economic quantities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783